DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered. Claims 1-3, 5-12, 14-15 and 17-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered. Regarding the arguments on page 9 that the cited prior art does not teach “such a device configured for device internal processing of data in a text format”, “.a device having an encoder configured for reciprocally converting the binary data according to the EXI specifications 
Nishibayashi teaches at para. 33: fig. 14 is an internal state transition diagram of a device; para. 194-195: information exchange is performed in the text format between the local controller and the EMS, and information exchange is performed in the non-text format between the power electronics device and the local controller. To be more specific, the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device. There is interface that collects information from the power electronics devices. Thus, the encoding that converts and/or performs the information exchange between text format and non-text format/binary is the function of the encoder; figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings. The limitation “internal data” does not specifically define which type of data.
Regarding the arguments on pages 10-12 in relating to the limitation EXI string table and “there is no discussion or suggestion regarding the use of such a database for extracting an ID number and transferring the ID number to an encoder, as clarified in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (US 20140288718) in view of Doi et al. (US 20130103721) and further in view of Wahl (US 20080027981).
As per claim 1, Nishibayashi teaches
a device having a communication interface, the device configured for device-internal processing of data in a text format, the communication interface configured for interchanging binary data according to Efficient XML interchange (EXI) specifications; the device comprising: an encoder configured for reciprocally converting the binary data according to EXI specifications into text format data, the encoder configured for associating resource descriptors with a respective identification numbers (figs. 7-8; para. 33: fig. 14 is an internal state transition diagram of a device; para. 194-195: information exchange is performed in the text format between the local controller and the EMS, and information exchange is performed in the non-text format between the power electronics device and the local controller. To be more specific, the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device. There is interface that collects information from the power electronics devices. Thus, the encoding that converts and/or performs the information exchange between text format and non-text format/binary is the function of the encoder.)
an EXI string table associated with the encoder, wherein the EXI string table associates the resource descriptors with the respective identification numbers (para. 194-195: the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side; figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings; para. 177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices; para. 226: the identifier indicating the termination only has to be unique in the device of the corresponding device ID. The identifier indicating the termination may be one of an arbitrary numeral and a character string or combination of both. In the embodiment of the present invention, the identifier of the termination is expressed using the numeral); 
at least one device-internal database configured for storing resources and relationships of the resources; and at least one database access control unit having access to the at least one device-internal database and to the EXI string table; wherein the database access control unit is configured to be prompted by a read access operation to extract an identification number associated with a resource to be read from the at least one device-internal database and to transfer the identification number to the encoder (para. 105, 122, 154: in multiple devices depending on the intended purpose, there is a case where the connection relationship in the communication aspect and the connection relationship in the power aspect do not have a one-to-one correspondence with each other depending on the system installment format; para. 176-177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices; para. 179, 194-195: since the local controller aggregates a plurality of power electronics devices, the local controller may retain common information of the plurality of power electronics devices. To be more specific, there is interface information that collects information from the power electronics devices. In IEC 61850-6 SCL, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side. And the encoder is working based on the communication scheme between the EMS and the local controller. Thus, the stored resource ID numbers, descriptors/types etc. which are further described in table format of figures 7-8 and para. 177 above are accessed by the local controller/controller unit in connection with the encoder and said table is used by the encoder).
Even though Nishibayashi teaches encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device – See para. 194-195 and that figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings, thus, such table is used by the system encoder including the EXI string. However, Nishibayashi does not explicitly teach EXI string table. 
Doi teaches 
an EXI string table associated with the encoder (para. 57-60: in EXI, the string table is used to avoid retransmission of known character strings. The string table is initialized into the same content in the encoder and the decoder, respectively, and, in case of transmission of a character string from the encoder to the decoder, the same change is made on the encoder side and the decoder side for the table. The string table is used to refer to, by numbers, a character string appeared in a schema and the same character string appeared in an XML document two times or more. To be more specific, numbers are assigned to character strings appeared in a stream in order and the character strings can reused by their numbers). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi to include the EXI string table in the encoder to effectively reuse the encoded strings/values that would allow faster translation between files in different formats and thus, faster accesses to objects or communication. 
Nishibayashi and Doi do not explicitly teach wherein the database access control unit is configured to store the identification number associated with the resource, and wherein the database access control unit is not configured to store the resource descriptor.
Wahl further teaches
wherein the database access control unit is configured to store the identification number associated with the resource, and wherein the database access control unit is not configured to store the resource descriptor (abstract; para. 16: in RDF (Resource Description Framework), statements concerning a resource are represented as a collection of triples. The three fields of a triple are the subject resource identifier field, the predicate field, and the object field; performs a mapping of a set of RDF triples representing an individual from one schema to another schema; fig. 2: state table with subject resource identifier, predicate and object; para. 24, 80-85: reads records corresponding to individuals from an RDF input file (14), converts these individuals into RDF triples, and stores them in the state database. The state database component 20 comprises a state table 35. The state table comprises a set of zero or more RDF triples, which store the current state of the translation of a directory file or individuals file to another schema; para. 94-95: the thread will add a triple to the state/internal database, in which the predicate of the triple is set to the URI… the object of the triple is set to a string comprising the numeric OID of the attribute type being described). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi and Doi to include the storing of resources and relationships of the resources and relating identification numbers, as taught by Wahl, for the advantage of allowing data records be identified and managed quickly and efficiently because tracking/monitoring objects' states and/or manipulating relating data utilizing objects’ identifications would allow faster translation between files in different formats and thus, faster accesses to objects or communication. 

As per claim 2, Nishibayashi teaches at fig. 8: id number of the object/device associating with the resource descriptor/device type; para. 176: write request message in fig. 19: device ID, device type etc.; para. 194-195: a load related to processing and consumed hardware resources are different between a case where the communication scheme is a text format and a case where the communication scheme is a non-text format that compresses a text. The information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device; fig. 7: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings, thus, such table is used by the system encoder including the EXI string. However, Nishibayashi does not explicitly teach EXI string table. 
Doi teaches 
an EXI string table associated with the encoder (para. 57-60: in EXI, the string table is used to avoid retransmission of known character strings. The string table is initialized into the same content in the encoder and the decoder, respectively, and, in case of transmission of a character string from the encoder to the decoder, the same change is made on the encoder side and the decoder side for the table. The string table is used to refer to, by numbers, a character string appeared in a schema and the same character string appeared in an XML document two times or more. To be more specific, numbers are assigned to character strings appeared in a stream in order and the character strings can reused by their numbers). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi to include the EXI string table in the encoder to effectively reuse the encoded strings/values that would allow faster translation between files in different formats and thus, faster accesses to objects or communication. 
Nishibayashi and Doi do not explicitly teach claim 2.
Wash teaches
wherein the database access control unit is configured to be prompted by a write access request to extract a resource descriptor associated with the write access3 Application Serial No.: Not Yet Assigned Attorney Docket No.: 11371/17012A (2014P16806WOUS)request, to identify an identification number associated with the resource descriptor in the table and to store the associated identification number in a field provided in the at least one device-internal database for the resources to be stored (para. 16: in RDF (Resource Description Framework), statements concerning a resource are represented as a collection of triples. The three fields of a triple are the subject resource identifier field, the predicate field, and the object field; performs a mapping of a set of RDF triples representing an individual from one schema to another schema; para. 24: in enterprise computer networks, it is often necessary to translate information represented in a database or directory service from one format to another; para. 87, 97-98: at step 272 the thread will add a triple to the state database to encode the distinguished name of the entry. The subject resource identifier of the triple will be set to the resource identifier for the entry, the predicate of this triple will be set to the URI "http://www.ldap.com/1/schema/ldapv3.owl#Entry_DN", and the object will be set to be of the data type kind with the value set to the string of the distinguished name.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishibayashi, Doi and teachings taught by Wahl in order to allow resources be stored in triples for better managing and/or manipulating of the stored using the subject resource identifier. 

As per claim 3, Nishibayashi teaches at fig. 8: id number of the object/device associating with the resource descriptor/device type; para. 176: write request message in fig. 19: device ID, device type etc.; para. 194-195: a load related to processing and consumed hardware resources are different between a case where the communication scheme is a text format and a case where the communication scheme is a non-text format that compresses a text. The information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device; fig. 7: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings, thus, such table is used by the system encoder including the EXI string. However, Nishibayashi does not explicitly teach EXI string table. 
Doi teaches 
an EXI string table associated with the encoder (para. 57-60: in EXI, the string table is used to avoid retransmission of known character strings. The string table is initialized into the same content in the encoder and the decoder, respectively, and, in case of transmission of a character string from the encoder to the decoder, the same change is made on the encoder side and the decoder side for the table. The string table is used to refer to, by numbers, a character string appeared in a schema and the same character string appeared in an XML document two times or more. To be more specific, numbers are assigned to character strings appeared in a stream in order and the character strings can reused by their numbers). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi to include the EXI string table in the encoder to effectively reuse the encoded strings/values that would allow faster translation between files in different formats and thus, faster accesses to objects or communication.  Nishibayashi and Doi do not explicitly teach claim 3. 
	Wahl teaches
wherein the database access control unit is configured to create a new entry in the EXI string table for a resource descriptor that is unidentifiable in the EXI string table, and wherein the new entry enters the unidentifiable resource descriptor as a new resource descriptor and associates the new resource descriptor with a new identification number (para. 95-96: for each triple in the set of triples, the thread will extract the string value of the object field, and if this string does not match for equality any of the values of the objectClass attribute of the entry and does not match for equality any of the names of object classes in the set of additional object classes, the string will be added to the set of additional object classes. For each object class name in the set of additional object classes, the thread will add a triple to the state database).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi, Doi to include the storing of new resources, as taught by Wahl, for the advantage of allowing new resources be stored and managed for subsequent manipulating/using of said resources. 

As per claims 5, 17, Nishibayashi teaches
wherein the text format is configured in an XML format (para. 194: texts described in the XML format as a communication scheme).  

As per claims 6-7, 18-19, Nishibayashi teaches at para. 154: in multiple devices depending on the intended purpose, there is a case where the connection relationship in the communication aspect and the connection relationship in the power aspect do not have a one-to-one correspondence with each other depending on the system installment format; para. 177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices; para. 194-195: since the local controller aggregates a plurality of power electronics devices, the local controller may retain common information of the plurality of power electronics devices. To be more specific, there is interface information that collects information from the power electronics devices. In IEC 61850-6 SCL, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side. And the encoder is working based on the communication scheme between the EMS and the local controller (para. 194). Thus, configurations and relations of resources/communication connection are further described in table format of figures 7-8 and para. 177 above.
Nishibayashi and Doi do not explicitly teach claim 6-7.
Wahl teaches
wherein the resources and the relationships of the resources comprise at least one subject, at least one predicate and at least one object; wherein the at least one device-internal database is a triple store (para. 16: in RDF (Resource Description Framework), statements concerning a resource are represented as a collection of triples. The three fields of a triple are the subject resource identifier field, the predicate field, and the object field; performs a mapping of a set of RDF triples representing an individual from one schema to another schema; fig. 2: state table/database of triples: with subject resource identifier, predicate and object; para. 80-82, para. 85-87: a state database may be implemented as a centralized database in which the state table is a single table with three columns: subject, predicate and object. Thus, the state database functions as one device-internal database; para. 95: the thread will add a triple to the state/internal database, in which the predicate of the triple is set to the URI… the object of the triple is set to a string comprising the numeric OID of the attribute type being described). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi, Doi to include the storing of resources and relationships of the resources and relating identification numbers as triples, as taught by Wahl, for the advantage of allowing data records be identified and managed quickly and efficiently because tracking/monitoring objects' states and/or manipulating relating data utilizing objects’ identifications would allow faster accesses to objects. 
Application Serial No.: Not Yet Assigned Attorney Docket No.: 11371/17012A (2014P16806WOUS)
As per claims 8, 20, Nishibayashi teaches at fig. 7: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings. Nishibayashi and Doi do not explicitly teach claims 8, 20.
	Wahl teaches
wherein a database storing resources comprises a data value, wherein the data value is not a resource descriptor, wherein the data value comprises a description of a data type in the at least one device-internal database (para. 85-87: a state database may be implemented as a centralized database in which the state table is a single table with three columns: subject, predicate and object. Thus, the state database functions as one device-internal database; para. 95: the object of the triple is set to be the data type kind and comprise a string name of the object class being described).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi, Doi to include the data type kind which comprises a string name of the object class being described, as taught by Wahl, for the advantage of allowing data records be identified and managed quickly and efficiently because manipulating relating data utilizing objects’ identifications and/or descriptions would allow objects to be identified and/or manipulated efficiently. 

As per claims 9, 14, Nishibayashi teaches
wherein the description of the data type is provided in an EXI type encoding format (para. 194, 221: a document can be encoded using EXI and the encoded data can be transmitted).  

As per claims 10, 12, Nishibayashi teaches
a method for controlling database accessing a device configured for device-internal processing of data in a text format, the device comprising a communication interface configured for interchanging binary data according to Efficient XML Interchange (EXI) specifications, the method comprising accepting a request for storing a resource in a device-internal database, wherein the request characterizes the resource based on a resource descriptor in a text format (figs. 7-8; para. 33: fig. 14 is an internal state transition diagram of a device; para. 194-195: information exchange is performed in the text format between the local controller and the EMS, and information exchange is performed in the non-text format between the power electronics device and the local controller. To be more specific, the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device. There is interface that collects information from the power electronics devices. Thus, the encoding that converts and/or performs the information exchange between text format and non-text format/binary is the function of the encoder.)
extracting an identification number associated with the resource to be stored from an EXI string table associated with an encoder (para. 194-195: the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side; figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings; para. 177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices;; para. 226: the identifier indicating the termination only has to be unique in the device of the corresponding device ID. The identifier indicating the termination may be one of an arbitrary numeral and a character string or combination of both. In the embodiment of the present invention, the identifier of the termination is expressed using the numeral); 
wherein the EXI string table identifies the resource descriptors in the EXI string table with respective identification numbers (para. 194-195: the information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side; figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings; para. 177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices;; para. 226: the identifier indicating the termination only has to be unique in the device of the corresponding device ID. The identifier indicating the termination may be one of an arbitrary numeral and a character string or combination of both. In the embodiment of the present invention, the identifier of the termination is expressed using the numeral); 
wherein a database access control unit of the device is prompted by a read access operation to extract the identification number associated with the resource from the device-internal database and to transfer the identification number to the encoder (para. 105, 122, 154: in multiple devices depending on the intended purpose, there is a case where the connection relationship in the communication aspect and the connection relationship in the power aspect do not have a one-to-one correspondence with each other depending on the system installment format; para. 176-177: as presented in FIG. 7 and FIG. 8, the relationship between characteristic information and configuration information is different in individual information or the set of multiple items of information. However, like the communication message formats in FIG. 19 to FIG. 22, in addition to a method of integrating characteristic information of multiple devices and delivering the result as configuration information (table format in FIG. 8), there is a possible method of individually delivering characteristic information of individual devices; para. 179, 194-195: since the local controller aggregates a plurality of power electronics devices, the local controller may retain common information of the plurality of power electronics devices. To be more specific, there is interface information that collects information from the power electronics devices. In IEC 61850-6 SCL, although the interface information to access the devices is described in the Data Type Template type element, this may be managed in advance on the local controller side. And the encoder is working based on the communication scheme between the EMS and the local controller. Thus, the stored resource ID numbers, descriptors/types etc. which are further described in table format of figures 7-8 and para. 177 above are accessed by the local controller/controller unit in connection with the encoder).
Even though Nishibayashi teaches encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device – See para. 194-195 and that figs. 7-8: table with device ID, e.g., serial number etc. and device type/resource descriptors are in character strings, thus, such table is used by the system encoder including the EXI string. However, Nishibayashi does not explicitly teach EXI string table. 
Doi teaches 
an EXI string table associated with the encoder (para. 57-60: in EXI, the string table is used to avoid retransmission of known character strings. The string table is initialized into the same content in the encoder and the decoder, respectively, and, in case of transmission of a character string from the encoder to the decoder, the same change is made on the encoder side and the decoder side for the table. The string table is used to refer to, by numbers, a character string appeared in a schema and the same character string appeared in an XML document two times or more. To be more specific, numbers are assigned to character strings appeared in a stream in order and the character strings can reused by their numbers). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Nishibayashi to include the EXI string table in the encoder to effectively reuse the encoded strings/values that would allow faster translation between files in different formats and thus, faster accesses to objects or communication. 
Nishibayashi and Doi do not explicitly teach wherein the resource is not stored based on the resource descriptor.
	Wahl teaches
storing the resource based on the associated5 Application Serial No.: Not Yet Assigned Attorney Docket No.: 11371/17012A (2014P16806WOUS) identification number, wherein the resource is not stored based on the resource descriptor (para. 85-87: a state database may be implemented as a centralized database in which the state table is a single table with three columns: subject, predicate and object. Thus, the state database functions as one device-internal database; para. 98: at step 272 the thread will add a triple to the state database to encode the distinguished name of the entry. The subject resource identifier of the triple will be set to the resource identifier for the entry, the predicate of this triple will be set to the URI "http://www.ldap.com/1/schema/ldapv3.owl#Entry_DN", and the object will be set to be of the data type kind with the value set to the string of the distinguished name.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishibayashi, Doi and teachings taught by Wahl in order to allow the encoder to identify and effectively process the identified resources be managed in appropriate format for subsequent storing and/or manipulating/using of said resources using the subject resource identifier. 

As per claim 11, Nishibayashi teaches at fig. 8: id number of the object/device associating with the resource descriptor/device type; para. 176: write request message in fig. 19: device ID, device type etc.; para. 194: a load related to processing and consumed hardware resources are different between a case where the communication scheme is a text format and a case where the communication scheme is a non-text format that compresses a text. The information exchange is performed using a communication scheme that exchanges texts described in the XML (Extensible Markup Language) format as a communication scheme between the EMS and the local controller, and using the non-text format (or binary format) that encodes an XML document by the use of EXI (Efficient XML Interchange) between the local controller and the power electronics device. 
Nishibayashi and Doi do not explicitly teach claim 11.
Wash teaches
wherein accepting the request prompts a data value to be stored in the device-internal database with a description of a data type (para. 16: in RDF (Resource Description Framework), statements concerning a resource are represented as a collection of triples. The three fields of a triple are the subject resource identifier field, the predicate field, and the object field; performs a mapping of a set of RDF triples representing an individual from one schema to another schema; para. 87, 97-98: at step 272 the thread will add a triple to the state database to encode the distinguished name of the entry. The subject resource identifier of the triple will be set to the resource identifier for the entry, the predicate of this triple will be set to the URI "http://www.ldap.com/1/schema/ldapv3.owl#Entry_DN", and the object will be set to be of the data type kind with the value set to the string of the distinguished name.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishibayashi, Doi and teachings taught by Wahl in order to allow resources be stored in triples for better managing and/or manipulating of the stored using the subject resource identifier. 

As per claim 15, Nishibayashi and Doi do not explicitly teach claim 15,
	Wahl teaches
wherein the resources comprise objects (fig. 4B: add triples for object class definition to state database. Since each triple contains the subject resource identifier, predicate and object, thus, stored resources of triples contain objects).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nishibayashi, Doi and teachings taught by Wahl in order to allow objects be stored, identified and manipulated efficiently. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denoual (US 20100287460) teaches at para. 102: EXI specification; para. 115-116: EXI stream and events . Ben-Harosh (US 9514065) teaches at col. 13:43-67: peripheral devices may use different protocols for encoding commands: text, binary etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        2/25/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163